Citation Nr: 0634397	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-22 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington

THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1976 to June 1979 and from August 1980 to August 1983.  He 
died in October 2004.  The appellant is his surviving spouse.  
She appealed to the Board of Veterans' Appeals (Board) from a 
January 2005 decision by the RO in Seattle, Washington, which 
denied her claim for a nonservice-connected death burial 
allowance.

To support her claim, the appellant had a hearing at the RO 
in August 2006 before the undersigned Veterans Law Judge 
(VLJ) of the Board.


FINDINGS OF FACT

1.  The veteran did not die as a result of a service-
connected disability or disabilities.

2.  At the time of his death, the veteran was not receiving 
VA pension or compensation, and he did not have an original 
or reopened claim pending for either benefit.

3.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming his body.

4.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home or domiciliary care.




CONCLUSION OF LAW

Entitlement to VA burial benefits is not established.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2006); 38 C.F.R. § 
3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the appellant's claim by means of letter dated in 
January 2005.  This letter told her what evidence VA 
considered in making its decision and what evidence she was 
responsible for obtaining to substantiate her claim.  This, 
in turn, served to inform her to provide relevant evidence in 
her possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the claim at issue is not for service 
connection or even of the type that would involve a 
downstream issue such as a disability rating.  But that said, 
the appellant nonetheless was provided specific notice of 
what type of information and evidence was needed to 
substantiate her particular claim for burial benefits.  
Admittedly, she was not provided notice of the type of 
evidence necessary to establish an effective date.  But this 
is unnecessary because, to the extent the Board is denying 
her burial benefits claim, this in turn renders the effective 
date element moot.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  

Thus, the appeal is ready to be considered on the merits.

Analysis

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death:  (1) the veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or 
(2) the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

The appellant-widow does not contend, and the record does not 
otherwise establish, that the cause of the veteran's death 
should be service connected.  At the time of his death, his 
only service-connected disability (residuals of a fracture of 
the proximal left fibula) was rated noncompensable, i.e., 
zero-percent disabling.  Records show he had filed claims for 
service connection in March 2003 for 
post-traumatic stress disorder (PTSD), a foot disorder, 
pancreatitis, and a low back disorder, as well as for a 
higher rating for the residuals of the fracture of the 
proximal left fibula.  But in a July 2003 decision, all of 
these claims were denied.  And that same month he was 
notified of the decision and apprised of his appellate 
rights.  When he did not appeal that decision, it became 
final and binding on him based on the evidence then of 
record.  See 38 C.F.R. § 20.1103.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2006).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

In her March 2005 notice of disagreement (NOD), the 
appellant-widow alleged the veteran had a PTSD claim pending 
since April 2004, which he had initiated with the National 
Association of Black Veterans ("NABVETS").  She also said 
that she signed paperwork with this veteran's service 
organization after her husband's death so that his claims 
would continue.  But these contentions notwithstanding, there 
is no evidence of record that any further claims were filed 
prior to the veteran's death.  So no claim for compensation 
or pension was pending at the time of his death.  
Accordingly, a preponderance of the evidence is against the 
claim for burial benefits under 38 C.F.R. § 3.1600(b)(2).

Burial benefits are also payable to a claimant if:  (1) the 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to 
a VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

Here, though, the evidence does not satisfy any of these 
requirements.  The veteran did not serve during a period of 
war, and he was not discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  There also is no indication in the record 
that the criteria for § 3.1600(b)(3) are met.

Further, although the veteran died of a nonservice-connected 
disorder, his death did not occur while he was admitted to a 
VA facility for hospital, nursing home or domiciliary care.  
Neither was he being transported at VA expense.  His death 
certificate reveals that he died at Valley Medical Center in 
October 2004.  Therefore, the additional criteria of 38 
C.F.R. § 3.1600 are not met either.

It is indeed unfortunate that VA burial benefits may not be 
paid in these circumstances.  The Board, however, is bound by 
the statues and regulations governing this benefit.  And 
there simply is no basis upon which a grant of burial 
benefits may be predicated in this specific instance.  Hence, 
the claim must be denied because the preponderance of the 
evidence is unfavorable.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

ORDER

The claim for burial benefits is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


